JOURNAL ENTRY AND OPINION
Relator, Lamont Arnold, seeks a writ of mandamus in order to compel the respondent, Judge Thomas J. Pokorny, to issue findings of fact and conclusions of law with regard to a petition for post-conviction relief that was filed in the underlying case of State v.Arnold, Cuyahoga County Court of Common Pleas Case No. CR-315763. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of "findings of fact and conclusions of law" as journalized on April 3, 2000. The relator's request for a writ of mandamus is thus moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5;State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St. 3d 278.
Accordingly, the respondent's motion for summary judgment is granted. Costs to respondent.
Writ denied.
TERRENCE O'DONNELL, J. CONCURS.
  ______________________________ ANN DYKE, ADMINISTRATIVE JUDGE